DETAILED ACTION
This action is in response to the amendment filed on 08/08/22.
Claims 1-4, 6-9, 11, 19-21 and 27 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/22 and 08/09/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6-9, 11, 19-21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolanos et al. (5,571,116) in view of Green et al. (4,566,620), and further in view of Whitman et al. (2009/0101692).
	Regarding claims 1, 11 and 21 Bolanos discloses an end effector for use by a surgeon to staple an anatomical structure of a patient during a minimally invasive procedure, the anatomical structure having a first side and a second side, the end effector comprising: (a) a first jaw (26) having a first end (26r; fig. 3), a second end, a longitudinal axis, and an anvil (fig. 5B), the anvil comprising an anvil face positionable on the first side of the anatomical structure (fig. 5b); (b) a second jaw (24) having a first end, a second end, a longitudinal axis, and a cartridge operably configured to house a plurality of staples (30), the cartridge having a cartridge face positionable on the second side of the anatomical structure (fig. 5b); and, (c) a first coupling (57) that couples the first end of the first jaw to the first end of the second jaw; but fails to disclose a second coupling that movably couples the second end of the first jaw to the second end of the second jaw, wherein the second coupling includes a rigid link connected to the first jaw and the second jaw. Green discloses a surgical stapler comprising a first coupling (290) that couples the first end of a first jaw to the first end of a second jaw; and, a second coupling (214) that movably couples the second end of the first jaw to the second end of the second jaw, wherein the second coupling includes a rigid link (214) connected to the first jaw and the second jaw (figs. 8-9) for the purposes of efficiently clamping tissue between the jaws. It would have been obvious to one having ordinary skills in the art to have provided Bolanos’ end effector with a second coupling, as taught by Green, in order to clamp and hold tissue between the jaws before operation of the device, facilitating the firing of staples at a desired location.
	Regarding claim 2, Bolanos discloses wherein the first end of the first jaw is a distal end of the first jaw (at the vicinity of 57) and the second end of the first jaw is a proximal end of the first jaw (at the vicinity of 16).
	Regarding claim 3, Bolanos discloses wherein the first coupling comprises a pin (16) having a pin axis, the pin axis being transverse to the longitudinal axis of the first jaw and the longitudinal axis of the second jaw, wherein the pin pivotally couples the first end of the first jaw to the first end of the second jaw (figs. 1 and 3).

	Regarding claim 4, Green also discloses wherein the second coupling comprises a slot defined by the first jaw (fig. 8) that retains the rigid link (214) such that the rigid link is slidable within the slot (figs. 8-9).
	Regarding claims 6-9, 19-21 and 27 Bolanos discloses a plurality of staples (30) at least partially retained by the cartridge of the second jaw; wherein the plurality of staples retained at least partially by the cartridge are positioned between the first coupling and the second coupling, as taught by the combination of Bolanos and Green; a blade (91) having a cutting surface and at least one lateral arm (92); a channel defined by the second jaw to retain the at least one lateral arm of the blade (fig. 3); wherein the blade is transitioned from a first position at a distal end of the end effector to a second position at a proximal end of the end effector such that the anatomical structure is resected; wherein the rigid link (214) is a monolithically formed unitary structure; and, wherein the first end of the cartridge is pivotally coupled to the first end of the anvil (via pin 16).
	Regarding claim 11, the figures of Bolanos are presumed not to be drawn to scale since the figures do not mention otherwise. However, as best shown in figure 1, it appears that the length of the anvil and cartridge is at least ten times the width of the anvil and the cartridge. Also, it would have been an obvious matter of design choice to have made the anvil and cartridge of Bolanos having a length at least ten times the width since the applicant has not disclosed that the specific claimed dimensions solve any stated problem, but rather the configuration of the end effector, and it appears that the invention would perform equally well with either end effector design choice.
	Additionally, regarding claims 1, 11 and 21, Bolanos fails to disclose a blade having a cutting surface operably configured to move from a first position at about a distal end of the end effector to a second position at about a proximal end of the end effector. Whitman discloses a surgical device comprising a first and second jaws, a wedge moved between a distal end of a staple cartridge to a proximal end, wherein the wedge comprises a blade (51) having a cutting surface (51a) for the purposes of staple and cut a section of tissue disposed between the first and the second jaw. It would have been obvious to one having ordinary skills in the art to have provided Bolano’s device with a blade as taught by Whitman in order to staple and cut a section of tissue disposed between the first and the second jaw.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731